Citation Nr: 0701094	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from February 1971 to March 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim seeking service connection for 
PTSD.  In his March 2005 Form 9, the veteran clarified that 
he was seeking service connection for PTSD from a non-combat 
stressor, specifically a February 1973 assault.  February 
1973 naval hospitalization records indicate the veteran was 
treated for "severe facial lacerations" resulting from an 
alleged beer bottle while the veteran was on liberty.  The 
incident was found to not result from misconduct.  See 
September 1973 VA administrative decision.  Post-service 
medical records include multiple diagnoses of PTSD, but there 
is no competent medical evidence linking the PTSD diagnoses 
to the non-combat stressor.  A remand is necessary to 
determine if the veteran has PTSD as a result of the February 
1973 injury.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should provide an opinion as to whether 
the veteran currently has PTSD as a 
result of the February 1973 assault.  A 
complete rationale for each opinion 
expressed must be provided.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is not granted, the RO should 
issue a supplemental statement of the 
case and allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



